I’ OFFICE   OF THE ATTORNEY    GENERAL   . STATE OF TEXAS

   JOHN      CORNYN




                                                February 262002



The Honorable Tim Curry                                Opinion No. JC-0472
Tarrant County Criminal District Attorney
Justice Center                                         Re: Whether recently enacted Occupations Code,
401 West Belknap                                       section 1704.152(c)(2) excepts the relative of a
Fort Worth, Texas 76196-0201                           deceased bail bond licensee from requirements of
                                                       chapter 1704 other than work-experience and course-
                                                       work eligibility requirements   (RQ-0445JC)


Dear Mr. Curry:

        On behalf of the bail bond board in your county, you ask about the application of chapter
1704 of the Occupations Code, regulating bail bond sureties, to individuals who inherit the bail bond
business of a deceased relative.*      Specifically, you ask whether recently enacted section
1704.152(c)(2), which exempts some survivors from certain licensing eligibility requirements,
excepts those individuals from any other requirements of chapter 1704. See TEX. Oct. CODE ANN.
9 1704.152(c)(2) (V emon 2002). We conclude that the exception is limited in scope to the work-
experience and course-work eligibility requirements for licensing and does not authorize any other
exceptions to chapter 1704.

         A person may not act as a bail bond surety in a county unless the person holds a license under
chapter 1704. See id. 9 1704.15 1 (“Except as provided by Section 1704.163, a person may not act
as a bail bond surety in the county unless the person holds a license issued under this chapter.“). The
only exception to the licensing requirement is for an attorney who executes a bail bond for a client.
See id. § 1704.163. A person who wishes to be licensed under chapter 1704 must submit an
application to the county bail bond board, which has the authority to review and grant or deny the
application.    See id. $5 1704.154 (license application), .157-.159 (board review of license
applications).

        Section 1704.152 specifies that to be eligible for a license, an individual must:

                  (a) . . . .

                    (1)    be a resident of this state and a citizen of the United States;



         ‘Letter from Honorable Tim Curry, Tar-rant County Criminal District Attorney, to Honorable John Cornyn,
Texas Attorney General (Oct. 3,200l) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable Tim Curry - Page 2               (JC-0472)




                  (2) be at least 18 years of age;
                  (3) possess the financial resources required to comply with
                Section 1704.160, unless the individual is acting only as agent for a
                corporation holding a license under this chapter; and

                  (4) have, in the two years preceding the date a license application
                is filed:

                        (A) at least one year of continuous     work experience in the
                bail bond business; and

                          (B) completed at least eight hours of continuing legal
                education in criminal law courses or bail bond law courses that are
                approved by the State Bar of Texas and that are offered by an
                institution of higher education accredited by the state.

Id. 5 1704.152(a). The legislature added the subsection (a)(4) work-experience and course-work
eligibility requirements in the last session, in Senate Bill 1119. In the same bill, the legislature also
made an exception to those eligibility requirements, providing in subsection (c) of section 1704.152:

                   (c) Subsection (a)(4) does not apply to the issuance of an original
                license:

                    (1) in a county before the first anniversary of the date a board is
                created in the county; or

                    (2) to an individual who applies to operate the bail bond business
                of a license holder who has died if the individual is related to the
                decedent within the first degree by consanguinity or is the decedent’s
                surviving spouse.

Id. 9 1704.152(c); see also Tex. S.B. 1119,77th Leg., R.S., ch. 1262,§ 3, sec. 1704.152,2001        Tex.
Sess. Law Serv. 2839 (amending section 1704.152 by adding subsections (a)(4) and (c)).

         You ask about newly-added subsection (c)(2) of section 1704.152, which excepts from the
work-experience and course-work eligibility requirements of subsection (a)(4) “an individual who
applies to operate the bail bond business of a license holder who has died if the individual is related
to the decedent within the first degree by consanguinity or is the decedent’s surviving spouse.” TEX.
Oct. CODE ANN. 9 1704.152(c)(2) (V emon 2002). You ask, in essence, whether subsection (c)(2)
is limited to excepting a deceased licensee’s relative from the work-experience and course-work
requirements of subsection (a)(4), or whether a bail bond board may also except such an individual
The Honorable Tim Curry - Page 3               (JC-0472)




from other chapter 1704 requirements. See Request Letter, supra note 1, at 2. You ask, for example,
if a deceased licensee’s relative may continue to enter into surety bonds under the license of the
deceased and whether he or she may be excepted from other licensing requirements and may use the
deceased licensee’s bond writing ratio, which is based in part on how many years a surety has been
licensed, see TEX. OCC. CODE ANN. 8 1704.203 (Vernon 2002). See Request Letter, supra note 1,
at 2-3.

        We conclude that subsection (c)(2) is limited to excepting the relative of a deceased licensee
who applies for a license from the work-experience and course-work requirements of subsection
(a)(4) and that a bail bond b oar d may not extend this exception by rule.

         First, subsection (c)(2) on its face provides relatives of deceased licensees’ with only very
limited relief from the chapter 1704 regulatory scheme. It states that “[slubsection (a)(#) does not
apply to the issuance of an original license. . . to an individual who applies to operate the bail bond
business of a license holder who has died if the individual is related to the decedent within the
first degree by consanguinity or is the decedent’s surviving spouse.” TEX. OCC. CODE ANN.
8 1704.152(c)(2) (V emon 2002) (emphasis added). Furthermore, subsections (a)(4) and (c) were
added to section 1704.152 in the same legislation, in the same section. See Tex. S.B. 1119, 77th
Leg., R.S., ch. 1262, 5 3, sec. 1704.152,2001 Tex. Sess. Law Serv. 2839. Clearly, the legislature
intended in subsection (c) to provide an exception only to the work-experience             and course-
work eligibility requirements set forth in subsection (a)(4). The legislative bill analyses are entirely
consistent with this conclusion. See, e.g., SENATE RESEARCH CENTER, BILL ANALYSIS,Tex. S.B.
1119, 77th Leg., R.S. (Apr. 9, 2001) (as Introduced) (“Provides that Subsection (a)(4) does not
apply. . . to an individual who applies to operate the bail bond business of a license holder who has
died if the individual is related to the decedent within the first degree by consanguinity or is the
decedent’s surviving spouse.“) (emphasis added); Id. (June 19,200l) (as Enrolled) (same).

          Second, you suggest that the bail bond board in your county could extend the exception for
relatives of deceased licensees to other chapter 1704 requirements pursuant to its rule-making
authority. See Request Letter, supra note 1, at 2. It may not. Chapter 1704 provides that a county
bail bond board may adopt rules “necessavy to implement this chapter.” TEX. OCC. CODE ANN.
8 1704.101(4) (V emon 2002) (emphasis added). The rules suggested by your letter are contrary to
chapter 1704 and therefore exceed the board’s rule-making authority. Chapter 1704 expressly
requires any person who acts as a bail bond surety, with the exception of an attorney, to hold a
license. See id. 8 1704.15 1 (“Except as provided by Section 1704.163, a person may not act as a bail
bond surety in the county unless the person holds a license issued under this chapter.“). Section
1704.152(c)(2) does not provide an exception to that absolute rule and cannot be construed to
authorize a surviving relative to continue to enter into surety bonds under the license of the deceased.
Indeed, the legislature’s inclusion of this exception in the chapter 1704 provision regarding
eligibility for licensing indicates that the legislature contemplated that relatives who wish to continue
bail bond businesses of deceased family members must apply to obtain their own licenses.
The Honorable Tim Curry - Page 4            (JC-0472)




                                      SUMMARY

                         Section 1704.152(a) of the Occupations Code establishes
               eligibility requirements for individuals who apply to obtain a bail
               bond license from a county bail bond board. Recently enacted
               subsection (c)(2) of section 1704.152 excepts the relative of a
               deceased bail bond licensee from the work-experience and course-
               work requirements of subsection (a)(4). The new provision does not
               except the relative of a deceased bail bond licensee from any other
               requirements of chapter 1704 of the Occupations Code. A bail bond
               board may not by rule extend this exception for the relatives of
               deceased licensees to other chapter 1704 requirements.




                                             Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee